Citation Nr: 0433077	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-35 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1975 to 
March 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

As a preliminary matter, the Board notes that the veteran 
submitted additional evidence directly to the Board at his 
hearing.  That evidence consisted of copies of photographs of 
his basic training drill sergeant.  Generally speaking, when 
evidence is timely submitted after a case is certified to the 
Board, unless a waiver is obtained from the appellant, the 
case must be remanded to the agency of original jurisdiction 
for its consideration of the new evidence.  See Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV); see generally VAOPGCPREC 1-2003.  Here, a 
waiver was explicitly granted to permit the Board to consider 
this new evidence without having to remand to the agency of 
original jurisdiction for consideration of the new evidence.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran's service medical records (SMRs) show no 
treatment for or diagnosis of any form of mental disorder.  
On the questionnaire associated with his separation physical 
examination in March 1976, the veteran checked the "yes" 
block in response to the question "Have you ever had or have 
you now depression or excessive worry?"  A Report of Mental 
Status Evaluation, prepared the same day as the physical 
examination, shows that the veteran's mood was depressed, but 
that he had no significant mental illness.  The veteran's 
service record indicates that he was discharged shortly 
thereafter because of his "inability to adjust to the Army 
Environment."  

The veteran claims that in-service stressors began occurring 
while in recruit training when he was singled out and 
underwent a hazing process.  At a September 2004 hearing 
before the undersigned Veterans Law Judge, at a RO hearing in 
February 2004, and to his health care providers, he has also 
averred that, while on active duty in Panama in 1976, he 
stumbled on a plan to sabotage an aircraft carrying 
Panamanian ruler General Omar Torrijos.  He claims that as a 
result, his food was poisoned, he was jailed, and was 
subsequently mustered out of the Army.  

Of record are outpatient treatment records from the Southwest 
Counseling Center of Las Cruces, New Mexico.  These records 
note that the veteran has most PTSD symptoms/criteria plus 
some ideas and behavior that hint of psychotic features.  The 
initial treatment record, dated in December 2002, indicates 
that the veteran told Southwest Counseling Center staff that 
he had "witnessed (and possibly participated in) serious 
crimes, sanctioned by the U.S. military, and committed while 
a soldier."  The veteran also averred that he had witnessed 
the deaths of co-workers while working in refineries and on 
oil rigs.  Most recently, and what apparently precipitated 
his seeking counseling, was the death of his mother in an 
automobile accident.  Based on the veteran's accounts of 
traumatic events, Southwest Counseling Center's diagnosis was 
PTSD.  

Also of record are outpatient treatment records from the VA 
Medical Center (VAMC) in El Paso, Texas.  A treatment note 
dated in December 2002 shows that the veteran had depression.  
He began attending a VA PTSD group the following month.  In a 
therapy session the next month, the veteran described having 
witnessed someone destroying a gas line of a helicopter that 
ultimately crashed and killed a general.  He stated that he 
was afraid to report what happened in Panama because he was 
afraid that if he did, he would disappear.  He repeated this 
story in April 2003 to his VA staff psychiatrist, Dr. M.O.  

Dr. M.O. diagnosed the veteran in June 2003 utilizing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) criteria.  The DSM-IV 
Axis I (clinical disorders and other conditions that may be a 
focus of clinical attention) diagnosis was depressive 
disorder and alcohol abuse in partial early remission since 
February 2003.  Axis II (personality disorders and mental 
retardation) diagnosis was schizotypal personality disorder.  
The same diagnosis was made in August 2003, and the most 
recent assessment of record, dated in October 2003, continued 
the above DSM-IV Axis I diagnosis.  

The veteran was apprised in a letter dated in February 2003 
of the need to provide specific details of either combat 
related incidents or personal trauma incidents that resulted 
in PTSD.  A form was provided.  The veteran never responded 
to this request for information.  The veteran was asked at 
his February 2004 RO hearing if he could contact officers he 
served under in Panama to have them verify the alleged 
stressor(s).  He responded that he was not sure that they 
would talk to him, and said that they might "take the 
fifth" and refuse to testify.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Entitlement to service connection for PTSD requires 
medical evidence diagnosing PTSD in accordance with the DSM-
IV; a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. §§ 3.304(f); 4.125(a).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).  

Where VA determines that the veteran did not engage in combat 
with the enemy, or that the veteran did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, the veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2003); Cohen v. Brown, 10 Vet. App. 128 (1997).  Here, 
there is no evidence that the veteran engaged in combat; the 
record thus must contain evidence that corroborates the 
veteran's account as to the occurrence of the claimed 
stressor.  However, the Board need not reach that question.  
For the reasons that follow, the Board finds that the veteran 
does not have a current diagnosis of PTSD.

Here, while the treatment notes from Southwest Counseling 
Center describe the veteran's disability as PTSD, such a 
description is based on the veteran's own accounts of 
traumatic events that he avers occurred to him both in and 
out of service.  These notes do not include a detailed 
analysis as to whether the veteran indeed meets all the 
criteria for PTSD.  

It is the diagnosis made by the VA psychiatrist that is more 
persuasive.  The diagnosis made by the VA psychiatrist in 
June 2003, and reiterated in August and October 2003, did not 
mention PTSD.  With access to the veteran's complete record, 
and having been told by the veteran of his alleged traumatic 
in-service experiences, the examiner nevertheless diagnosed 
the veteran with depressive disorder, alcohol abuse in 
partial early remission, and schizotypal personality 
disorder, not with PTSD.  The Board gives greater weight to 
this evidence showing diagnoses of disorders other than PTSD 
because it appears from the record that the VA psychiatrist 
took care to follow the DSM-IV analytical framework in 
deciding the correct diagnoses.  

Without medical evidence of a current diagnosis of PTSD in 
accordance with DSM-IV, the analysis ends.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.304.  In other 
words, without a current diagnosis of the claimed disability, 
further consideration of any possible link to military 
service is not necessary.  Because the Board finds that the 
veteran does not have PTSD, the preponderance of the evidence 
is against the claim of service connection.

III.  Veterans Claims Assistance Act of 2000

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2003, immediately after the veteran's claim was received, and 
well before the first adverse ruling by the RO.  

Specifically regarding VA's duty to notify, the February 2003 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what additional evidence and/or information was needed from 
the veteran, what information VA would assist in obtaining on 
the veteran's behalf, and where the veteran was to send the 
information sought.  The veteran was specifically apprised of 
the unique evidentiary requirements of a PTSD claim.  
Additionally, the RO informed the veteran of the results of 
its rating decision, and the procedural steps necessary to 
appeal.  The RO also provided a statement of the case (SOC) 
and a supplemental statement of the case (SSOC) reporting the 
results of the RO's reviews.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service records.  The RO also 
obtained, and incorporated into the record for consideration, 
the private and VA treatment records referred to above.  
Finally, as noted above, the veteran was asked to provide 
information which could lead to corroboration of his claimed 
stressors.  No such evidence was provided.  Given the 
standard of the regulation, the Board finds that VA has no 
duty to inform or assist that was unmet.


ORDER

Service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



